DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 18, 19, and 20 are objected to because of the following informalities:  the phrase “said groove bottom wall” recited, for example and not limited to, in the last line of claim 12 should be changed to --said at least one groove bottom wall-- similar to the correction made in claim 16 to maintain consistent claim terminology. The phrase “said second pad” should be changed to --said second opposite pad-- to maintain consistent claim language. Appropriate correction is required.  The remaining claims are objected to due to their dependency from one of claims 12 and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re: claim 14. The phrase “of housing lead-in edge” is indefinite. It is unclear whether the housing lead-in edge in claim 14 is intended to be the same or different from the housing lead-in edge recited in claim 11. Examiner suggests the use of -said- or -the- to refer back to the previously recited housing lead-in edge.  See, for example but not limited to, lines 5-6 of claim 14.  A similar issue exists in claim 17.
Re: claim 19.  The phrase “at least one first pad” is indefinite.  It is unclear whether the at least one first pad in claim 19 is intended to refer back to or be different from the earlier recited at least one first pad in claim 11.
The remaining claims are rejected due to their dependency from claim 11.
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments, see pg. 34, filed 1/19/21, with respect to the rejection(s) of the claim(s) under 35 USC 103 using EP’415 in view of Petrini have been fully considered and are persuasive.  Therefore, the art rejections have been withdrawn.  However, upon further consideration, some of the 112 rejections have been maintained because the issues still exist.  See the 112 rejections above.  The previously presented 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
April 18, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657